Citation Nr: 9910552	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-28 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury of the low back at L5-S1, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO rating decision that denied the 
veteran's claim for an evaluation greater than 20 percent for 
service-connected residuals of an injury of the low back at 
L5-S1.  This case was previously before the Board in April 
1997 at which time it was remanded to the RO for further 
development.


FINDING OF FACT

The veteran's service-connected residuals of an injury of the 
low back at L5-S1 produces moderate disability.


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected residuals of an injury of the low back at L5-S1 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he 
experienced back pain in September 1985 when he bent over to 
pick up a tool.  It was noted that he was hospitalized for 
five days and then returned to full duty.  These records also 
show that he continued to experience pain following his 
hospital discharge in September 1985 and was prescribed 
strict bed rest, Motrin and heat.  X-rays of the lumbosacral 
spine were taken and were unremarkable.  An impression was 
given of cannot rule out bulging/ruptured disc.

In June 1990 the veteran again began to experience low back 
pain with radiation down the left leg.  He was diagnosed as 
having low back strain and possible herniated disc.  

In December 1990 the veteran was diagnosed as having L2-3 
spondylolysis and assigned limited duty.  

Service medical records in 1991 show that the veteran 
underwent a herniated disc excision at the L5-S1 level in 
April 1991 and did well postoperatively until September 1991, 
when he slipped and fell on some stairs landing on his 
buttocks.  He thereafter began to experience the recurrence 
of radicular pain.  

Diagnoses of recurrent left leg radicular symptoms and status 
post herniated disc L5-S1, surgically treated, are reflected 
on a September 1991 Medical Board report.  It is also noted 
on this report that the veteran was unable to fulfill the 
duties of an active duty member and was being referred to the 
Physical Evaluation Board for final disposition.

At a VA examination in February 1992, the veteran reported 
that he fell off of a vehicle in service in 1991 and injured 
his lower back.  He said that he underwent surgery for this 
in 1991.  His present complaints included chronic low back 
pain with occasional pain in the left thigh and leg.  On 
examination the veteran had no back deformity.  The 
musculature was normal with no acute spasm.  There was a well 
healed lumbar surgical scar with no associated problems and 
no tenderness.  There was some generalized moderate lumbar 
tenderness on palpation which was bilateral, along with some 
lumbar stiffness.  The tenderness and stiffness were 
exacerbated by range of motion.  Range of motion included 
flexion to 45 degrees, backward extension to 10 degrees, 
lateral flexion to 30 degrees and rotation to 30 degrees.  
The veteran was diagnosed as having history of back injury 
secondary to a fall with herniation of the L5-S1 disc and 
subsequent surgical repair in April 1991.  He was noted to 
have subjective complaints of chronic low back pain with 
stiffness likely secondary to strain, and recurrent fibrosis 
along with possible degeneration of other lumbar discs.  
There was no evidence of any acute herniation at that time.

In an October 1993 rating decision, the RO granted service 
connection for a back disability and assigned a 20 percent 
evaluation.

A February 1995 VA examination report reflects the veteran's 
complaints of low back pain radiating to the left lower 
extremities.  Findings included diminished pain prick and 
touch sensation of the right lower extremities and the 
absence of patella reflexes on the right.  There was no 
postural abnormality, deformity, or spasm of the paraspinous 
muscles.  Ranges of motion revealed forward flexion to 45 
degrees, backward extension to 15 degrees, bilateral lateral 
flexion to 40 degrees and bilateral rotation 60 degrees.  
There was objective evidence of pain on motion on forward 
flexion and right lateral flexion.  An X-ray was taken of the 
veteran's lumbosacral spine at that time and revealed 
spondylosis at L5-S1.

In June 1995 the RO continued the 20 percent evaluation for 
the veteran's service-connected residuals of injury to his 
back.

At a RO hearing in November 1995, the veteran testified that 
he still had pain in the right leg along with numbness and 
loss of sensation in the leg.  He said that he experienced 
muscle spasms approximately two to three times a week which 
lasted at least 24 hours.  He said that he had the absence of 
reflex in his left knee.  He said that he worked in a 
production line at a linen company and had been out for seven 
days that year due to his back.  He said that he was taking 
prescribed pain killers.  He said that his back disability 
had increased in severity since 1994 and was getting 
progressively worse.  

At a VA peripheral nerve examination in December 1995, the 
veteran complained of constant numbness without parethesias 
or pain in the lateral and posterior aspect of his left 
thigh.  He said that he was employed as a window designer and 
installer.  He reported having no weakness. On examination 
the veteran was noted to be obese with a somewhat antalgic 
gait.  There was mild kyphoscoliosis of the lumbar thoracic 
spine with mild to moderate palpable left lumbar paraspinous 
spasm and tenderness.  Straight leg raising was positive to 
90 degrees on the left and negative on the right.  Motor 
examination was normal except for some give away weakness of 
the left iliopsoas secondary to pain.  There was loss of cold 
and light touch sensation over the entire lateral and 
posterior aspect of the thigh extending from the waist to the 
knees.  There was absent ankle jerk on the left.  In this 
regard, it was noted that the veteran was uncooperative with 
that portion of the examination and would not relax his 
ankle.  It was also noted that lumbar spine films revealed 
mild to moderate spondylolisthesis at L5, consistent with 
osteoarthritic changes.  The examiner stated that the loss of 
sensation in the left leg was not easily attributable to any 
single nerve root or peripheral nerve and encompassed both 
the lateral and posterior cutaneous nerves of the thigh and 
both the L2/L3 and S2 dermatome distributions.  He said that 
this suggested that the loss may be nonphysiological or 
exaggerated.  There were no motor findings.  The examiner 
stated that the veteran complained of chronic low back pain 
which was attributable to his service-connected injury.  He 
also stated that the veteran appeared to have minimal 
limitation of activity due to the service-connected injury.

On file is a March 1997 private X-ray report of the lumbar 
spine revealing spondylolysis without evidence of 
spondylolisthesis at the L3 level and moderate disc narrowing 
at the L5-S1 level.

The veteran's back disability was evaluated by VA in 
September 1997.  At this examination the veteran complained 
of pain in his back and residual numbness and pain in his 
left leg.  He said that he worked as a welder.  Findings 
showed that he was obese and could walk with a normal 
ambulation.  He was able to flex forward to 80 degrees and 
backward to 60 degrees.  He could twist to approximately 40 
degrees on each side, and could bend approximately 60 degrees 
on each side.  On sensory examination the veteran had 
decreased sharp dull discrimination over the whole left leg 
and foot.  The right foot was normal.  The veteran was noted 
to have some discomfort and tightness in his back while 
performing leg lifts, but with no radiating pain.  X-rays of 
the lumbosacral spine revealed some minor amount of 
degenerative changes on the posterior and anterior aspect of 
the L5-S1 vertebra.  There was no identifiable significant 
disc space narrowing and no subluxation.  With respect to a 
diagnosis, the examiner said that the only significant 
abnormality on physical examination was the pain sensory 
change to the left leg that covered multiple dermatomes and 
did not make medical sense.  He said that it definitely was 
not caused by a L5-S1 disc herniation.  He said that by the 
veteran's own account it was difficult to be on his legs all 
day due to the pain.  He said that the veteran had no real 
function limitations due to a decreased range of motion.  He 
concluded by saying that "the [veteran's] history [was] 
conclusive for low back pain but his physical exam [was] 
inconclusive and basically [was] medically inconclusive and 
[did] not lead [him] to any definitive statements supporting 
significant disability."

In February 1998 the veteran's representative requested that 
the veteran be given a new VA examination in light of the 
"drastic difference[s]" between the 1995 examination and 
1997 examination.

On file is an April 1998 VA X-ray report of the lumbosacral 
spine revealing degenerative disc disease of L5-S1, possible 
spondylolysis at L3, and no subluxation or lytic lesions.

At a VA examination in August 1998, the veteran reported that 
he had significant back pain approximately fifty percent of 
the time which he described as a deep aching pain without 
much spasm.  He said that episodes of severe pain occurred 
approximately two times per week and lasted approximately two 
days.  He said that the pain became severe during episodes of 
bending, twisting or excessive activity resulting in pain in 
the 8 to 9/10 range of intensity.  The veteran also 
complained of low back stiffness, but no real evidence of 
lower extremity weakness, fatigability or lack of endurance.  
It was noted that the veteran was taking aspirin on a daily 
basis, but was not taking muscle relaxants or other ant-
inflammatory medications.  He did not require the use of a 
brace, cane or crutches.  It was also noted that the veteran 
did not have any limitation in his daily activities and did 
not describe any functional weakness of his lower 
extremities.  Range of motion findings included forward 
bending to 45 degrees, extension to approximately 20 degrees, 
lateral bending to 50 degrees on each side, and rotation on 
each side to 60 degrees.  There was a slight degree of muscle 
spasm and significant discomfort on all motions, with the 
majority of pain coming from twisting as well as flexion and 
extension.  Sensation was intact in the right lower 
extremity.  In the left lower extremity, the veteran 
described global decreased sensation in all distributions to 
light touch as well as pin prick.  Reflexes at the Achilles 
and quadriceps were normal bilaterally.  In providing a 
diagnosis, the examiner said that although the veteran had 
occasional complaints of numbness shooting into the posterior 
aspect of the left thigh, he had no significant evidence of 
radiculopathy, both subjectively or objectively.  He said 
that the global decreased sensation of the left lower 
extremity did not follow any anatomic basis and that this was 
in conformity with the VA examination report in 1997, as 
opposed to the 1995 examination report.  He said that there 
was no evidence of right lower extremity radiculopathy and 
all findings were isolated to the left lower extremity.  He 
also said that there was no evidence that the veteran had 
neurological involvement or any anatomic basis for lower 
extremity findings.  He said that he felt that the veteran 
had chronic low back pain with L5-S1 degenerative changes 
secondary to prior diskectomy and that weight loss, physical 
therapy and activity modification would be effective in 
eliminating his back discomfort.


II.  Legal Analysis

A claim for an increased evaluation is well grounded, meaning 
plausible, where the veteran asserts that there has been a 
worsening of the service-connected disability at issue.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  Thus, the veteran's claim in this case is 
well grounded in light of his assertion that his low back 
disability has worsened.  In addition, the file shows that 
the RO has properly developed the evidence and there is no 
further VA duty to assist the veteran with his claim.  
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's low back disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran is currently evaluated as being 20 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
for intervertebral disc syndrome.  Under this code, a 20 
percent rating is warranted for intervertebral disc syndrome 
that is moderate, with recurrent attacks.  A 40 percent 
rating is warranted when it is severe, with recurring attacks 
and little intermittent relief.  For a 60 percent rating, the 
disability must be pronounced, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.

Findings from recent VA examinations in 1996, 1997 and 1998 
do not support an evaluation higher than 20 percent under DC 
5293 for the veteran's service-connected low back injury.  
The only consistent neurological symptom noted on these 
examinations reports is a loss of sensation in the veteran's 
left lower extremity.  However, with this being said, it must 
be pointed out that such symptomatology has not been 
medically substantiated.  In this regard, the examiner in 
1995 stated that such loss of sensation was not easily 
attributable to any single nerve root or peripheral nerve and 
encompassed both the lateral and posterior cutaneous nerves 
of the thigh and both the L2/L3 and S2 dermatome 
distributions.  He went on to say that this suggested that 
the loss may be nonphysiological or exaggerated.  Similarly, 
the examiner in 1997 said that the only significant 
abnormality on physical examination was the pain sensory 
change to the veteran's left leg that covered multiple 
dermatomes and did not make medical sense, and was definitely 
not caused by a L5-S1 disc herniation.  Likewise, the 
examiner from the 1998 examination said that although the 
veteran had occasional complaints of numbness shooting into 
the posterior aspect of the left thing, he had no significant 
evidence of radiculopathy, both subjectively or objectively.

Although the veteran had absent ankle jerk on the left at the 
1995 examination, he was uncooperative with that portion of 
the examination and would not flex his ankle.  Even if the 
evidence were to show conclusively that the veteran 
demonstrated absent ankle jerk on the left at this 1995 
examination, such a finding is not noted on subsequent VA 
examination reports in 1997 and 1998.  In fact, the examiner 
in 1998 stated that there was no evidence of neurologic 
involvement or any anatomical basis for lower extremity 
findings.  

While the veteran was shown to have mild to moderate left 
lumbar paraspinous spasm and tenderness in 1995 and a slight 
degree of lumbar spasm in 1998, these symptoms do not meet 
the criteria under DC 5293 for severe or pronounced 
intervertebral disc syndrome.  In this regard, although the 
criteria for a 60 percent rating for pronounced 
intervertebral disc syndrome includes muscle spasm, the spasm 
must be demonstrable.  The findings of mild to moderate 
muscle spasm in 1995 and slight muscle spasm in 1998 do not 
satisfy this criteria.  This is especially so when 
considering the veteran's own report in 1998 of not having 
much in the way of spasm.

Because DC 5293 is based upon symptomatology that includes 
limitation of motion, functional loss due to pain, weakness 
or other symptomatology must be considered.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995); VAOPREC 36-97.  In regard to 
pain, all three VA examination reports in the 1990s reflect 
the veteran's complaints of pain.  More specifically, at the 
1998 examination the veteran described the pain as a deep 
aching pain which was present about 50 percent of the time.  
His subjective complaints of pain were confirmed objectively 
in 1995 when the examiner noted that there was objective 
evidence of pain on forward flexion and right lateral 
flexion.  A similar finding was made in 1998 when the 
examiner said that the majority of the veteran's pain came 
from twisting as well as with flexion and extension.  
However, with this being said, the evidence does not 
demonstrate much by way of actual functional loss due to 
pain, limitation of motion, or weakness.  According to the 
1995 VA examination report, the veteran had no functional 
loss and minimal limitation of activity due to his service-
connected injury, and at the 1997 examination, he had no real 
functional limitations due to a decreased range of motion.  
Moreover, according to the VA examination report in 1998, the 
veteran did not have any limitation in his activities of 
daily living and did not describe any functional weakness of 
his lower extremities.  

In regard to specific range of motion findings in 1998, the 
veteran demonstrated forward bending to 45 degrees, extension 
to 20 degrees, lateral bending to 50 degrees bilaterally and 
rotation bilateral to 60 degrees.  By comparing these 
findings to prior range of motion studies performed in 1992 
and 1995, it is notable that these ranges of motion have 
either remained the same or have actually improved.

In sum, the veteran's limitation of motion as noted above, as 
well as his complaints of pain (which he most recently 
described as a deep aching pain that occurred 50 percent of 
the time) appropriately approximate the criteria for a 20 
percent evaluation under DC 5293 for moderate intervertebral 
disc syndrome with recurring attacks.

Consideration must also be given to the possibility of a 
higher evaluation under DC 5192 for limitation of motion of 
the lumbar spine.  Under this code, a 20 percent evaluation 
is warranted for moderate limitation of motion and a 40 
percent evaluation is warranted for severe limitation of 
motion.  Due to the fact, as previously noted, that the 
veteran's ranges of motion in his back have either remained 
unchanged or improved over the years, and based on the 
notations by recent examiners of minimal if any functional 
loss or weakness and minimal limitation of activities, the 
veteran's low back disability does not approximate the 
criteria for severe limitation of motion of the lumbar spine, 
even taking into consideration his pain.  In other words, his 
pain symptomatology together with the minimal functional loss 
and limitation of motion findings more nearly approximate the 
criteria for a 20 percent evaluation under either DC 5293 or 
DC 5292.

As the preponderance of the evidence is against an evaluation 
higher than 20 percent for the veteran's low back disability, 
the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for an increased evaluation must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation higher than 20 percent for residuals 
of an injury of the low back at L5-S1 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

